We have carefully considered the facts as set forth in the special verdict in this case. We think the ordinance valid under the authority ofExpress Co. v. Charlotte, 186 N.C. p. 668. S. v. Denson,189 N.C. p. 173. 3 C. S., 2612 (a) (Public Laws 1921, ch. 2, sec. 29), is the law now in force under which the Express Co. case, supra, was decided and the ordinance in the present case adopted. The case of S. v. Jones,191 N.C. p. 371, is not in conflict. See Thompson v. Lumberton,182 N.C. p. 260.
The judgment of the court below is
Reversed. *Page 848